Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, IDSs filed on May 12, 2022 and May 18, 2022 and response filed May 12, 2022 have been received and entered into the case. 

Election/Restrictions
Claims 1, 6, 16 and 24-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 7-9, 15, and 17-22, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Mar. 23, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of the Claims 
	Claims 1, 6-9, 15-22 and 24-26 are currently pending.
Claims 1, 6, 15 and 25 are amended.
Claims 2-5, 10-14 and 23 are cancelled.
Claims 1, 6-9, 15-22 and 24-26 have been considered on the merits.  
Claims 1, 6, 16, and 24-26 are allowed.

Note to Applicant
The following grammatical changes in the claims are suggested:
In claim 1, add a space between 20 and µM in line 6.
In claim 16 add a comma following the phrase “claim 1”.
In claim 19 add a comma following the phrase “claim 7”.
In claim 21 add a comma following the phrase “claim 20”.
In claims 24 and 25, add a space between 10 and µM in line 2.

Claim Objections
	The previous claim objections are withdrawn due to amendment.  New claim objections have been added to address the withdrawn claims.
The disclosure is objected to because of the following informalities: 
	Claim 8 is objected to in the recitation of “stem cell”, since the medium of claim 1 is not described as a stem cell culture medium.  In the interest of improving claim form and to be consistent with claim 1, it is suggested that the claim be amended to recite “A method of reducing or preventing oxidative stress and/or free radical formation, and/or increasing levels of antioxidant capacity in an embryo[[or a gamete 
	 Claim 15 is objected to in the recitation of “d)”, “e)”, “f)”, “g)” and “h)”, since claim 8 from which it depends does not contain a)-c).  In the interest of improving claim form and to be consistent with claim 1, it is suggested that the claim be amended so that lettering starts with “a)”.
Claim 22 is objected to in the recitation of “or stem cell”, since the medium of claim 1 is not described as a stem cell culture medium.  In the interest of improving claim form and to be consistent with claim 1, it is suggested that the claim be amended to delete this phrase.
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 112
	New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the rejoined claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "good quality" in claim 15 is a relative term which renders the claim indefinite. The term "good quality blastocyst" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested that the phrase “wherein a good quality blastocyst has a score of 3AB or higher according to the Gardner blastocyst grading system” be added following the term to define the scope of the term.  This definition of good quality blastocyst is found in para. 0128 of published application.  
Claim 17 recites “wherein the embryo is a mammalian embryo, e.g. a human embryo”. The metes and bounds of the phrase “e.g.” is unclear because it raises confusion as to whether the optional language was intended to describe a possible mammalian embryo or whether mammalian embryo is human.  Appropriate clarification is required.  Moreover, the MPEP 2111.04 states that “a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.  
Claim 22 recites “, e.g. the embryo or stem cell is handled and/or manipulated and/or cultured under ambient oxygen conditions, for3Application No. 15/754,679Docket No.: 30699/52754 Reply to Office Action of November 15, 2021example about 20% oxygen, or under reduced oxygen conditions, for example about 5% oxygen”. The metes and bounds of the phrase “e.g.” is unclear because it raises confusion as to whether the optional language was intended to describe a oxygen condition or whether these are required oxygen conditions.  Appropriate clarification is required.  Moreover, the MPEP 2111.04 states that “a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.
Appropriate corrections is required.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. 

Double Patenting
Claims 7 and 9 are objected to under 37 CFR 1.75 as being a substantial duplicates of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments 
Applicant’s arguments, see pg. 6-16 of the Remarks, filed May 12, 2022, with respect to rejections under 35 U.S.C. §102 and §103 have been fully considered and are persuasive.  The rejection of claims 1, 6, 16 and 24-26 has been withdrawn. 

Allowable Subject Matter
Claims 1, 6, 16 and 24-26 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632